Citation Nr: 0312136	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, perirectal abscess, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 
1972 to June 1975.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
Board remanded the case to the RO for additional development 
in June 1999; the RO has now returned the case to the Board 
for appellate review.

The Board notes that the appellant submitted a claim for an 
increased (compensable) evaluation for his right leg 
disability in November 1997.  While the Supplemental 
Statements of the Case (SSOC) issued in July 2002, and 
January 2003, each listed the issue of entitlement to a 
compensable evaluation for sensory loss in the right lower 
extremity, no rating decision as to that issue is of record.  
The matter is referred to the RO for appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in June 1999, for the gathering of Social Security records 
and VA vocational rehabilitation records and for the 
readjudication of the issues, along with the issuance of a 
Supplemental Statement of the Case (SSOC).

Prior to the transfer of the case to the Board, the RO did 
not associate with the claims file the appellant's VA 
Vocational Rehabilitation records as directed in the June 
1999 Board remand.  The claims file now contains two 
applications for VA vocational rehabilitation benefits; one 
is dated in September 1995, and the second is dated in July 
2000.  The appellant's VA vocational rehabilitation file 
should be obtained and all of the records concerning his VA 
vocational rehabilitation - or legible copies thereof -- 
should be associated with the claims file.  Given the 
guidance offered by the Court in Stegall, the case must be 
remanded in order to accomplish this directive.

In addition, the June 1999 Board remand directed the RO to 
obtain the medical records associated with the appellant's 
claim for disability benefits from the Social Security 
Administration (SSA).  While the RO did obtain the records 
associated with the appellant's October 2000 application for 
SSA benefits, not all of the records associated with his May 
1997 application for SSA benefits were obtained.  In 
particular, none of the records listed on the List of 
Exhibits under Part E, DISABILITY RELATED DEVELOPMENT AND 
DOCUMENTATION, are of record.  The RO should obtain those 
records, as well as any additional records associated with 
the denial of the appellant's October 2000 SSA benefits 
claim, including any Administrative Law Judge decision and 
associated List of Exhibits.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099- 2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the SOC or an SSOC.  Therefore, the Board 
finds that VA has not complied with the duty to assist 
provisions contained in the new law.  In particular, the 
provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the appellant's 
VA Vocational Rehabilitation folder, as 
well as a copy of any VA vocational 
assessment completed for him since 1995.  
These documents, or legible copies 
thereof, should be associated with the 
claims file.

2.  The RO should obtain the records 
listed on the List of Exhibits under Part 
E, DISABILITY RELATED DEVELOPMENT AND 
DOCUMENTATION, associated with the 
appellant's May 1997 application for SSA 
benefits.  The RO should also obtain any 
additional records associated with the 
denial of the appellant's October 2000 
SSA benefits claim, including any 
Administrative Law Judge decision and 
associated List of Exhibits.  All such 
records should be associated with the 
claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

4.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's attorney 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law/regulations considered 
pertinent to the issues currently on 
appeal.  Appropriate time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


